DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/27/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The statement is regarding the foreign patent document CN 101858994.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Response to Amendment
	The amendments on 09/13/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 2, 4, 6-11, 14, and 15 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the s in ds in the second line should be a subscript for consistency purposes with ns and the amendment that added ds.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140016201) in view of Akao et al. (US 20200346973).
Regarding claim 1, Lee teaches 
	an optical layered composite (Example 1, ¶81 and Table 2), comprising:
	a substrate having a front face, a back face, a thickness ds between the front face and the back face (see fig. 1), and a refractive index                         
                            
                                
                                    n
                                
                                
                                    s
                                
                            
                        
                     (¶75, high refractive index material H having an index of refraction n greater than or equal to 1.7 and less than or equal to 3.0 and a layer of low refractive index material L having an index of refraction n greater than or equal to 1.3 and less than or equal to 1.6); and
	a coating applied to the front face, the coating having two regions, the regions being a region A and a region B, the region A comprising a one or more coating layers, each of which satisfies at least one of the following criteria:
		a thickness below 5 nm; or
		a refractive index of 1.6 or more (¶75, high refractive index material H having an index of refraction n greater than or equal to 1.7 and less than or equal to 3.0); and
the region B comprises one or more coating layers, each of which satisfies at least one of the following criteria:
		a thickness below 5 nm; or
		a refractive index below 1.6 (¶75, low refractive index material L having an index of refraction n greater than or equal to 1.3 and less than or equal to 1.6);
wherein the region A has a greater thickness than the region B (Table 2 (using minimum thickness in the  range), (Group A thickness) the total                         
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    5
                                
                            
                             
                        
                    thickness is 125 nm and (Group B thickness)                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                     thickness is 109 nm).
	Lee does not specifically teach wherein at least one of the following is satisfied,
	the thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     is in the range from 10 to 1500 µm;
	a radius of curvature is greater than 600 mm;
	an in-plane optical loss measured perpendicular to the front face is at most 20%;
	a surface roughness of the substrate is less than 5 nm;
	a surface roughness of the coating is less than 5 nm;
	a total thickness variation is less than 5 µm;
	a maximum local thickness variation over 75% of the front face is less than 5 µm;
	a warp is less than 350 µm; or
	a bow is less than 300 µm.
However, in a similar field of endeavor, Akao teaches an optical layered composite wherein 
	a surface roughness of the coating is less than 5 nm (¶24 and ¶59, a surface roughness, Ra, for the glass and coating of 2 nm or less);
	a maximum local thickness variation over 75% of the front face is less than 5 µm (¶48, a local thickness variation of at most 2 µm);
	a warp is less than 350 µm (¶50, warpage of less than 50 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the composite of Lee with a surface roughness of the coating is less than 5 nm, a maximum local thickness variation over 75% of the front face is less than 5 µm, or a warp less than 350 µm of Akao for the purpose of suppressing diffuse reflection (¶24), to prevent the glass substrate from being damaged while being handled and suppress warpage by its own weight (¶28), to prevent ghost images and distortion (¶48), and to obtain products of stable quality (¶50).
Also, the examiner notes that claim limitation of “coating applied” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
	Regarding claim 2, Lee in view of Akao teaches the invention as set forth above and Lee further teaches a mean refractive index of the coating layers of the region A, weighted by thickness, is in the range from 1.7 to 2.5 (¶75, high refractive index material H having an index of refraction n greater than or equal to 1.7 and less than or equal to 3.0).
Regarding claim 4, Lee teaches the invention as set forth above but does not specifically teach the substrate has a refractive index of 1.6 or more.
Akao teaches a glass substrate with an antireflection film where the substrate has a refractive index of 1.68 to 2.00 (abstract and ¶25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the composite of Lee with an antireflection film where the substrate has a refractive index of 1.68 to 2.00 of Akao to achieve a wide angle of an image, to achieve high brightness and high contrast, and to improve light guide properties (¶25).
Regarding claim 6, Lee in view of Akao teaches the invention as set forth above and Lee further teaches the substrate is selected from glass, polymer, optoceramics or crystals (Table 2, substrate is glass).
Regarding claim 8, Lee in view of Akao teaches the invention as set forth above but does not specifically teach the optical layered composite is a wafer.
Akao teaches the optical layered composite, wherein a circular plate with a thickness of 0.3 mm which is considered a wafer (¶163 to ¶164 and ¶11 and ¶50-¶51).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the composite of Lee with a circular plate with a thickness of 0.3 mm which is considered as a wafer of Akao so that diffuse reflection is suppressed (¶24), to prevent the glass substrate from being damaged while handled and suppress warpage by its own weight (¶28), to prevent ghost images and distortion (¶48), and to obtain products of stable quality (¶50).
Regarding claim 9, Lee in view of Akao teaches the invention as set forth above and Akao further teaches wherein at least one of the following criteria is satisfied:
	the front face has a surface area in the range from 0.010 to 0.500                         
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                        
                    ;
	a circular shape (¶50, circular shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the composite of Lee with a circular shape of Akao so to obtain products of stable quality (¶50).
Regarding claim 10, Lee teaches 
	a device (Example 1, ¶81 and Table 2) comprising,
	one or more layered composites, the one or more layered composites comprising:
		a substrate having a front face, a back face, a thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     between the front face and the back face (see fig. 1), and a refractive index                         
                            
                                
                                    n
                                
                                
                                    s
                                
                            
                        
                     (¶75, high refractive index material H having an index of refraction n greater than or equal to 1.7 and less than or equal to 3.0 and a layer of low refractive index
material L having an index of refraction n greater than or equal to 1.3 and less than or equal to 1.6); and
		a coating applied to the front face, the coating having two regions, the two regions being a region A and a region B, the region A comprising one or more coating layers, each of which satisfies at least one of the following criteria:
			a thickness below 5 nm; or
			a refractive index of 1.6 or more (¶75, high refractive index material H having an index of refraction n greater than or equal to 1.7 and less than or equal to 3.0); and 
the region B comprises one or more coating layers, each of which satisfies at least one of the following criteria:
			a thickness below 5 nm; or
			a refractive index below 1.6 (low refractive index material L having an index of refraction n greater than or equal to 1.3 and less than or equal to 1.6);
		wherein the region A has a greater thickness than the region B (Table 2 (using minimum thickness in the  range), (Group A thickness) the total                         
                            
                                
                                    N
                                    b
                                
                                
                                    2
                                
                            
                            
                                
                                    O
                                
                                
                                    5
                                
                            
                             
                        
                    thickness is 125 nm and (Group B thickness)                         
                            
                                
                                    S
                                    i
                                    O
                                
                                
                                    2
                                
                            
                        
                     thickness is 109 nm).
	 Lee does not specifically teach wherein at least one of the following is satisfied,
	the thickness                         
                            
                                
                                    d
                                
                                
                                    s
                                
                            
                        
                     is in the range from 10 to 1500 µm;
	a radius of curvature is greater than 600 mm;
	an in-plane optical loss measured perpendicular to the front face is at most 20%;
	a surface roughness of the substrate is less than 5 nm;
	a surface roughness of the coating is less than 5 nm;
	a total thickness variation is less than 5 µm;
	a maximum local thickness variation over 75% of the front face is less than 5 µm;
	a warp is less than 350 µm; or
	a bow is less than 300 µm.
However, in a similar field of endeavor, Akao teaches an optical layered composite wherein 
	a surface roughness of the coating is less than 5 nm (¶24 and ¶59, a surface roughness, Ra, for the glass and coating of 2 nm or less);
	a maximum local thickness variation over 75% of the front face is less than 5 µm (¶48, a local thickness variation of at most 2 µm);
	a warp is less than 350 µm (¶50, warpage of less than 50 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the composite of Lee with a surface roughness of the coating is less than 5 nm, a maximum local thickness variation over 75% of the front face is less than 5 µm, a warp is less than 350 µm of Akao for the purpose of suppressing diffuse reflection (¶24), to prevent the glass substrate from being damaged while being handled and suppress warpage by its own weight (¶28), to prevent ghost images and distortion (¶48), and to obtain products of stable quality (¶50).
Also, the examiner notes that claim limitation of “coating applied” can be considered as product by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 14, Lee in view of Akao teaches the invention as set forth above and Lee further teaches each of the coating layers of region B has a thickness below 100 nm (Table 2, SiO2 layers 6, 4, and 2 (using minimum thickness in the range), 80, 5, and 24).
Regarding claim 15, Lee in view of Akao teaches the invention as set forth above and Lee further teaches each of the coating layers of region B has a thickness below 100 nm  (Table 2, SiO2 layers 6, 4, and 2 (using minimum thickness in the range), 80, 5, and 24).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140016201) in view of Akao et al. (US 20200346973) as applied to claims 1 and 10 above, and further in view of Wall et al. (US 20170235142).
Regarding claim 7, Lee in view of Akao teaches the invention as set forth above but does not specifically teach comprising a device for coupling light into or decoupling light out of the optical layered composite.
Wall teaches the optical layered composite (figures 1 and 2), further comprising a device for coupling light into or decoupling light out of the optical layered composite (¶17 to ¶23 and ¶52 input-coupler, output-coupler where the couples are diffraction gratings (¶25)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide composite of Lee in view of Akao with a device for coupling light into or decoupling light out of the optical layered composite of Wall for the purpose of displaying images as a known suitable configuration for a wearable device and as a way to form the optical member of Lee in view of Akao into a wearable device (Wall ¶17 to ¶30 and ¶52).
Regarding claim 11, Lee in view of Akao teaches the invention as set forth above but does not specifically teach a grouping of x layered composites, x being an integer that is at least 2, wherein the x layered composites are arranged in a stack, the front faces of the layered composites being parallel and oriented in a same direction and a spacer region made of a material having a refractive index below 1.3 is present between each pairing of front face with adjacent back face.
However, Wall teaches a near eye display system with at least two optical waveguides with low reflectance coatings on the surface (abstract) which include a bulk-substrate, input-coupler, output-coupler and low reflectance coating (¶17 to ¶23 and ¶52).  The bulk substrate is stacked with at least two or three substrates with an air gap (refractive index below 1.3) between the substrates where the front faces are parallel and oriented in the same direction (shown in fig. 2 and 4 and ¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the glass substrate with layers of Lee could be used to form a near eye display device as taught in Wall comprising at least 2 or 3 substrates that are stacked with an air space between as a known suitable configuration for a wearable device and as a way to form the optical member of Lee in view of Akao into a wearable device (Wall figures 2 and 4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/24/2022